2016 IL App (1st) 161180

                                                                           SECOND DIVISION
                                                                           September 30, 2016

No. 1-16-1180


In re JARQUAN B., a Minor                                   )      Appeal from the
                                                            )      Circuit Court of
     (The People of the State of Illinois,                  )      Cook County
                                                            )
                                                            )
                        Petitioner-Appellee,                )
                                                            )
v.                                                          )      No. 15 JD 00085
                                                            )
     Jarquan B., a Minor,                                   )      Honorable
                                                            )      Stuart F. Lubin,
                        Respondent-Appellant).              )      Judge Presiding.


        JUSTICE PIERCE delivered the judgment of the court, with opinion.
        Justice Mason concurred in the judgment and opinion.
        Presiding Justice Hyman concurred in part and dissented in part, with opinion.

                                             OPINION

¶1      Respondent, Jarquan B., was found to be in violation of his misdemeanor probation on

November 17, 2015, and was committed to the Department of Juvenile Justice (DJJ).

Respondent argues the 2016 amendment to section 710(b)(1) of the Juvenile Court Act of 1987

(Act), precluded the juvenile court from committing him to the DJJ for a misdemeanor offense.

705 ILCS 405/5-710(1)(b) (West 2016). He also argues that the court did not award the proper

credit against his sentence for time served on home confinement. For the following reasons, we

affirm but modify the mittimus.

¶2                                     BACKGROUND
1-16-1180


¶3     The State filed a petition for adjudication of wardship for the offense of criminal trespass

to a motor vehicle, a Class A misdemeanor (720 ILCS 5/21-2 (West 2014)), after respondent, a

minor, was observed driving in a stolen vehicle on December 18, 2014. Respondent entered a

plea of guilty on February 26, 2015 and was sentenced to 12 months’ court supervision, 30 days

stayed detention, and community service. The court informed respondent that if he violated the

terms of his supervision, it could enter a finding of delinquency against him and “place [him] on

probation, I can hold you in custody for up to 30 days, or I could send you to the Department of

Corrections.” On the date of the offense the maximum sentence for a Class A misdemeanor was

less than one year incarceration. 730 ILCS 5/5-4.5-55 (West 2014).

¶4     The State filed a motion to execute the stay of mittimus in July 2015, asking the trial

court to hold respondent in the juvenile temporary detention center (JTDC) for leaving his

residential placement without permission. The court entered and continued the motion to stay

and gave respondent a chance to remain at home while on electronic home monitoring (EHM).

Respondent violated his EHM the next day and the court ordered respondent to serve 10 days in

JTDC. After he was released, respondent again left his placement without permission and was

ordered to serve another 10 days in the JTDC.

¶5     On September 28, 2015, the State filed a petition alleging that respondent violated his

supervision by leaving his residential placement. On October 13, 2015, respondent admitted to

the petition and the court revoked his supervision. At sentencing on November 5, 2015, the

court sentenced respondent to six months’ probation. The court asked respondent if he

understood that based on his admission, the court could have sentenced respondent to the DJJ

where he could remain until he turned 21. Respondent answered that he understood.



                                                 2
1-16-1180


¶6     On November 6, 2015, the State filed a supplemental petition alleging that respondent

violated his probation because he missed school and left his residence. Respondent admitted to

the supplemental probation violation. The matter was held over for sentencing and during this

period respondent reportedly continued to violate the terms of his probation. The court again

asked respondent if he was aware that based on his admission to the probation violation, that he

could be committed to the DJJ. Respondent stated that he understood.

¶7     On December 5, 2015, respondent violated his electronic monitoring and the terms of his

probation by leaving his residential placement without permission. An arrest warrant issued two

days later. Respondent was arrested on the warrant on February 5, 2016.

¶8     On February 18, 2016, the probation department reported to the court that respondent’s

probation officer had wanted to request commitment to the DJJ in November or December 2015,

but opined that the DJJ was no longer an option for respondent. While the court was considering

possible sentences, respondent’s probation officer told the court that “the law changed making

him [respondent] less eligible for the Department of Corrections.” The court stated that because

respondent was placed on probation in November 2015, all sentences available then, including

commitment to the DJJ, were possible. The court told respondent that if he left his placement

again without permission, he would be sent to the DJJ.

¶9     In mid-March 2016, respondent again left his residential placement without permission

and an arrest warrant issued resulting in respondent’s arrest about a month later. On April 26,

2016, the juvenile court sentenced respondent to the DJJ. The court rejected defense counsel’s

argument that the law had changed and minors could no longer be sentenced to the DJJ for

misdemeanor adjudications. Respondent was given credit for the 67 days spent in detention,



                                                3
1-16-1180


however, he was not given any credit for the time he was on electronic monitoring or home

confinement. On April 28, 2016, the DJJ returned respondent to court apparently refusing to

take custody of respondent, resulting in the court ordering its April 26 order committing

respondent to the DJJ to stand, explaining that should the DJJ return respondent back to court,

“the department [would] be held in contempt of court.” Respondent appealed.

¶ 10                                     ANALYSIS

¶ 11      Effective January 1, 2016, section 710 of the Act was amended to prohibit the

commitment of juveniles to the DJJ for misdemeanor offenses. 705 ILCS 405/5-710(1)(b) (West

2016). Respondent argues on appeal that on the date of sentencing, April 26, 2016, the juvenile

court lacked the statutory authority to commit him to the DJJ for a violation of his misdemeanor

probation.

¶ 12      Initially, the State argues that this issue is moot because respondent has served his

sentence in the DJJ and has been released. An issue becomes moot when an actual controversy

no longer exists and the interests of the parties no longer are in controversy. Novak v. Rathnam,

106 Ill. 2d 478, 482 (1985). If an appeal involves the validity of a sentence, and that sentence has

been served, the appeal is rendered moot. In re Shelby R., 2013 IL 114994. However, exceptions

to the mootness doctrine exist. Specific to this case is the public interest exception that requires

“(1) the existence of a question of a public nature; (2) the desirability of an authoritative

determination for the purpose of guiding public officers in the performance of their duties; and

(3) the likelihood the question will recur.” People v. McCaskill, 298 Ill. App. 3d 260, 264

(1998).




                                                    4
1-16-1180


¶ 13   In In re Dexter L., 334 Ill. App. 3d 557, 572 (2002), this court applied the public interest

exception to the mootness doctrine where a juvenile was found in violation of his probation and

was ordered to be detained for 30 days in the county jail. The State argued that the appeal was

moot because respondent had already served the 30 days. We concluded that “[t]he detention of a

juvenile is a matter of public concern, and an authoritative determination of the issue will guide

public officials and juvenile court judges who are likely to face the problem in the future.” Id.

(citing People v. Clayborn, 90 Ill. App. 3d 1047, 1052 (1980)). We also reasoned that, due to the

time constraints imposed by the Act, the issue was likely to recur with other minors in the future.

Id. We find the same considerations outlined in In re Dexter L., to be relevant here.

¶ 14   Similar to in In re Dexter L., the issue presented here is a matter of public concern and an

authoritative determination of this issue by this court will guide juvenile court judges who are

likely to consider this issue in the near future. There are undoubtedly numerous juveniles who,

prior to January 1, 2016, are currently serving a sentence of probation for an underlying

misdemeanor offense. Those juveniles were eligible to be sentenced to the DJJ at the time of

sentencing on their misdemeanor offense and face the potential of being sentenced to the DJJ if

found in violation of that probation. We therefore find the public interest exception to the

mootness doctrine applies and we will consider the merits of respondent’s appeal.

¶ 15   Respondent asserts the “statute” is ambiguous, without specifying what statute, or the

basis for his argument. We assume what respondent is referring to is that the language of the

2016 amendment to section 710(1)(b) is ambiguous. Respondent and our dissenting colleague

look to the legislative debates surrounding this amendment to discern the intent of the legislature




                                                  5
1-16-1180


in support of the argument that respondent’s commitment to the DJJ after January 1, 2016 for a

violation of misdemeanor probation imposed prior to January 1, 2016 is unauthorized.

¶ 16   Respondent argues that the juvenile court lacked the statutory authority under the Act to

commit him to the DJJ for the misdemeanor offense of criminal trespass to vehicle because, as of

January 1, 2016, the court no longer had the statutory authority to sentence him to the DJJ for a

misdemeanor offense. On February 26, 2015, respondent pled guilty to criminal trespass to

vehicle and was sentenced to supervision. On respondent’s sentencing date, section 710(1)(b) of

the Act authorized the commitment of a juvenile to the DJJ for a misdemeanor offense. 705

ILCS 405/5-710(1)(b) (West 2014). At that time, Section 710 provided:

               “ A minor found to be guilty may be committed to the Department of Juvenile

       Justice under Section 5-750 if the minor is 13 years of age or older, provided that the

       commitment to the Department of Juvenile Justice shall be made only if a term of

       incarceration is permitted by law for adults found guilty of the offense for which the

       minor was adjudicated delinquent.” 705 ILCS 405/5-710 (1)(b) (West 2014).

Thereafter, effective January 1, 2016, three months before respondent was committed to the DJJ

for a violation of misdemeanor probation, section 710 was amended to provide:

               “A minor found to be guilty may be committed to the Department of Juvenile

       Justice under Section 5-750 if the minor is at least 13 years and under 20 years of age,

       provided that the commitment to the Department of Juvenile Justice shall be made only

       if a term of imprisonment in the penitentiary system of the Department of Corrections is

       permitted by law for adults found guilty of the offense for which the minor was

       adjudicated delinquent.” 705 ILCS 405/5-710(1)(b) (West 2016).



                                                 6
1-16-1180


¶ 17   The primary object of statutory construction is to give effect to the true intent of the

legislature. Holland v. City of Chicago, 289 Ill. App. 3d 682, 685-86 (1997). “Legislative intent

is best determined from the language of the statute itself ***.” General Motors Corp. v. State

Motor Vehicle Review Bd., 224 Ill. 2d 1, 13 (2007). When the language of a statute is clear and

unambiguous, it must be applied without resort to other aids of construction. Alternate Fuels,

Inc. v. Director of the Illinois E.P.A., 215 Ill. 2d 219, 238 (2004).

¶ 18   A statute is ambiguous if its meaning cannot be interpreted from its plain language or if it

is capable of being understood by reasonably well-informed persons in more than one manner.

Krohe v. City of Bloomington, 204 Ill. 2d 392, 395-96 (2003). When the language is

unambiguous, the law is to be enforced as enacted by the legislature. Paszkowski v.

Metropolitan Water Reclamation Dist. of Greater Chicago, 213 Ill. 2d 1, 6 (2004).

¶ 19   We find nothing ambiguous in the amendment to section 710(1)(b). As amended, the

statute clearly states that a juvenile cannot be sentenced to the DJJ unless “a term of

imprisonment in the penitentiary system of the Department of Corrections is permitted by law for

adults found guilty of the offense for which the minor was adjudicated delinquent.” 705 ILCS

405/5-710(1)(b) (West 2016). It is equally clear that this amended statute became effective

January 1, 2016. Therefore, we find no ambiguity exists.

¶ 20   The dissent suggests that the 2016 amended section 710(b)(1) is ambiguous because the

legislature did not include language addressing the temporal reach of the amended statute and

therefore it has more than one reasonable interpretation. The dissent’s discussion of the

legislative history of section 710(b)(1) is neither helpful nor required in interpreting the 2016

amendment to section 710(b)(1) where the plain language of the section is clear and



                                                   7
1-16-1180


unambiguous. To adopt the position that every amended statute that fails to include express

language as to its temporal reach is ambiguous is untenable as it would undoubtedly put every

amended Illinois statute at risk for unnecessary attack.

¶ 21   Thus, in our view, the question is not what the straightforward language of amended

section 710 means, but to which cases it should apply. In order to resolve this appeal, we must

construe another provision of the Act. In addition to section 710, we must also consider section

720(4) of the Act, which governs probation violations. 705 ILCS 405/5–720(4) (West 2014).

Section 720(4) provides that where the court finds the minor has violated a term of probation the

court may “impose any other sentence that was available under section 710 at the time of the

initial sentence.” 705 ILCS 405/5–720(4) (West 2014); 705 ILCS 405/5-710 (West 2014).

¶ 22   Respondent argues that after January 1, 2016, section 710(1)(b) and section 720(4) are in

conflict such that his commitment to the DJJ was unauthorized. The dissent identifies the essence

of a conflict based on its belief that the amendment to section 710(1)(b) operates to preclude the

juvenile court from imposing a sentence that was “available at [the time] of sentencing.” In our

view, section 720(4) applies because respondent was committed due to a finding that he violated

his terms of probation and section 720(4) could not be more clear: a juvenile who violates

probation may receive any other sentence “available under section 5-710 at the time of the initial

sentence” which, in respondent’s case, is commitment to the DJJ. (Emphasis added.) 705 ILCS

405/5-720(4) (West 2014). According to the version of section 710(1)(b) in effect at the time

respondent pled guilty to criminal trespass to vehicle, respondent could have been committed to

the DJJ for the misdemeanor offense. 705 ILCS 405/5-710(1)(b) (West 2014). When section 710

was amended the legislature could have, but did not, amend section 720(4) to prohibit



                                                 8
1-16-1180


commitment to the DJJ for a violation of probation. Therefore, the juvenile court’s order

committing respondent to the DJJ for a violation of his probation was authorized. To find

otherwise would be to ignore the clear legislative intent expressed in section 720(4) of the Act.

705 ILCS 405/5-720(4) (West 2014).

¶ 23    Where two statutes are allegedly in conflict, a court has a duty to interpret the statutes in

a manner that avoids an inconsistency and gives effect to both statutes, where such an

interpretation is reasonably possible. Ferguson v. McKenzie, 202 Ill. 2d 304, 311-12 (2001). As

noted above, generally when two statutes are in conflict, the more specific should take

precedence over the more general and the more recently enacted statute should be applied over

the earlier enacted statute. Barragan, 216 Ill. 2d at 451. However, statues must be in direct

conflict to apply the more recently enacted statute over the earlier enacted statute. Byrne v. City

of Chicago, 215 Ill. App. 3d 698, 709-10 (1991).

¶ 24   In considering whether amended section 710(1)(b) applies to respondent’s commitment

for violation of his probation we find the analysis in Landgraf v. USI Film Products, 511 U.S.
244 (1994), instructive. “The Landgraf analysis consists of two steps. First, if the legislature has

expressly prescribed the statute’s temporal reach, the expression of legislative intent must be

given effect absent a constitutional prohibition. Second, if the statute contains no express

provision regarding its temporal reach, the court must determine whether the new statute would

have retroactive effect ***.” Allegis Realty Investors v. Novak, 223 Ill. 2d 318, 330-31 (2006).

However, Illinois courts will rarely need to go beyond the first step of the Landgraf analysis

because section 4 of the Statute on Statutes (5 ILCS 70/4 (West 2000)) provides direction on the

temporal reach of every statutory amendment. Caveney, 207 Ill. 2d at 92. Section 4 states:



                                                  9
1-16-1180


       “No new law shall be construed to repeal a former law, whether such former

       law is expressly repealed or not, as to any offense committed against the former law,

       or as to any act done, any penalty, forfeiture or punishment incurred, or any right

       accrued, or claim arising under the former law, or in any way whatever to affect any such

       offense or act so committed or done, or any penalty, forfeiture or punishment so incurred,

       or any right accrued, or claim arising before the new law takes effect, save only that the

       proceedings thereafter shall conform, so far as practicable, to the laws in force at the time

       of such proceeding. If any penalty, forfeiture or punishment be mitigated by any

        provisions of a new law, such provision may, by the consent of the party affected, be

       applied to any judgment pronounced after the new law takes effect.” (Emphasis

       added.) 5 ILCS 70/4 (West 2010).

Pursuant to this section, “legislative enactments can constitute a substantive change or a

procedural change, or they can mitigate the sentence.” People v. Jackson, 2016 IL App (1st)
141448, ¶ 31 (citing People v. Gancarz, 228 Ill. 2d 312, 319, 321-22 (2008)).

¶ 25    In this case, the amendment to section 710(1)(b) merely mitigated the sentence to which

respondent could be subject. Given that the amendment took effect before respondent was

sentenced on his probation violation, section 4 of the Statute on Statutes would ordinarily permit

him to elect to be sentenced under it. See People v. Calhoun, 377 Ill. App. 3d 662, 664 (2007)

(“ ’[Where] any punishment is mitigated by the provisions of a new law, a defendant can consent

to the application of the new provision if it became effective prior to his sentencing.’ “ (quoting

People v. Land, 178 Ill. App. 3d 251, 260 (1988))).




                                                 10
1-16-1180


¶ 26   But this does not end our inquiry, as we must consider this section in concert with section

720(4) of the Act, which requires the court, upon a finding that the minor has violated a term of

probation, to impose a sentence “that was available under Section 5-710 at the time of the initial

sentence.” 705 ILCS 405/5-720(4) (West 2014) (Emphasis added.)

¶ 27   Although the parties do not recognize or address it, section 720(4) conflicts with section

4 of the Statute on Statutes. While section 4 would permit respondent to take advantage of the

mitigated sentence that amended section 710 provides, section 720(4) requires respondent to be

sentenced under the original version of section 710 in effect at the time of his initial sentencing.

¶ 28   Where two statutes are in conflict, a court has a duty to interpret the statutes in a manner

that avoids an inconsistency and gives effect to both statutes, where such an interpretation is

reasonably possible. Ferguson v. McKenzie, 202 Ill. 2d 304, 311-12 (2001). Generally, the more

specific statute should take precedence over the more general and the more recently enacted

statute should be applied over the earlier enacted statute. Barragan v. Casco Design Corp., 216
Ill. 2d 435, 451 (2005). Stated differently, the more specific statute should be construed as an

exception to the more general one. People ex rel. Madigan v. Burge, 2014 IL 115636, ¶ 31.

¶ 29   Section 720(4) is certainly more specific than section 4 of the Statute on Statutes: the

former prescribes the sentence for juvenile probation revocation (405 ILCS 5/720(4) (West

2014)), while the latter generally addresses penalties and punishments for all crimes (5 ILCS

70/4 (West 2014)). Moreover, section 720(4) of the Act, with an effective date of January 1,

1999, is more recent than section 4 of the Statute on Statutes, which has an effective date of July

1, 1874. Thus, we construe section 720(4) as an exception to section 4 and conclude that




                                                 11
1-16-1180


pursuant to section 720(4), respondent was not entitled to be sentenced under amended section

710.

¶ 30   Here, it is undisputed that respondent pled guilty to the offense of criminal trespass to

vehicle in February 2015 and that criminal trespass to vehicle is a Class A misdemeanor

punishable by up to a year imprisonment. 705 ILCS 405/5-710(1)(b) (West 2014) (a minor may

be committed to the DJJ only if a term of incarceration is permitted by law for adults found

guilty of the offense for which the minor was adjudicated delinquent); 730 ILCS 5/5-4.5-55

(West 2014). Respondent pled guilty and was sentenced to 12 months’ supervision. On October

13, 2015, respondent was found in violation of his supervision. On November 3, 2015,

respondent’s supervision was revoked and he was placed on six months’ probation. Respondent

was admonished by the juvenile court, at least twice, that a violation of his probation could result

in his being committed to the DJJ.

¶ 31   The plain language of section 720(4) of the Act states that a minor found in violation of

probation may be subjected to any sentence available at the time of his initial sentence allowed

by section 710 of the Act. 705 ILCS 405/5-720(4) (West 2016). According to the version of

section 710(1)(b) in effect at the time respondent pled guilty to criminal trespass to vehicle,

respondent could have been committed to the DJJ for the misdemeanor offense. 705 ILCS 405/5-

710(1)(b) (West 2014). The amendment effective January 1, 2016 did not preclude the trial

court from committing respondent to the DJJ for a violation of probation, as the amendment

occurred subsequent to the date of sentencing on the original offense, February 26, 2015.

Therefore, the juvenile court’s order committing respondent to the DJJ for a violation of his




                                                 12
1-16-1180


probation was authorized. To find otherwise would be to ignore the clear legislative intent

expressed in section 720(4) of the Act. 705 ILCS 405/5-720(4) (West 2014).

¶ 32   Our supreme court has stated that the law in effect at the time of the offense governs

unless there is “ ‘an express statutory provision stating an act is to have retroactive effect.’ “

People v. Davis, 97 Ill. 2d 1, 22-23 (1983) (quoting Village of Wilsonville v. SCA Services, Inc.,

86 Ill. 2d 1, 18 (1981)). The legislature could have chosen to make the amendment to section

710(1)(b) retroactive, but chose not to do so and such a result under the facts of this case is not

warranted under well-settled principals of statutory construction. As such, we find that the

juvenile court properly committed respondent to the DJJ for violating his probation.

¶ 33   Respondent next argues and the State agrees that respondent should be given credit for

the 41 days that he spent on electronic monitoring. Pursuant to our authority under Illinois

Supreme Court Rule 615(b)(1), and our ability to correct a mittimus without remand (see People

v. Hill, 408 Ill. App. 3d 23, 31 (2011)), we correct respondent’s mittimus to reflect 41 days of

presentence credit.

¶ 34                                    CONCLUSION

¶ 35   For the foregoing reasons, we affirm the judgment of the juvenile court, but correct the

mittimus.

¶ 36   Affirmed as modified.

¶ 37   PRESIDING JUSTICE HYMAN, concurring in part and dissenting in part.

¶ 38   The Illinois legislature amended the Juvenile Court Act to preclude minors from being

sentenced to the DJJ for misdemeanor offenses after January 1, 2016. Nonetheless, on April 26,

2016, the circuit court sentenced Jarquan B. to the DJJ for a misdemeanor—trespass to vehicle



                                                  13
1-16-1180


(720 ILCS 5/21-2(b) (West 2014)). This sentence directly conflicts with both the language of the

amendment and the legislature’s intent in adopting it. Thus, I respectfully dissent from that part

of the majority’s decision affirming Jarquan’s sentence and would remand for resentencing.

¶ 39    Before January 1, 2016, a minor convicted of a misdemeanor could be sentenced to the

DJJ, while an adult who committed the same offense could not be sentenced to the Department

of Corrections. In recognition of this sentencing disparity and in an effort to reduce the number

of juveniles in DJJ custody, as of January 1, 2016, minors would no longer be committed to the

DJJ for misdemeanor offenses. 705 ILCS 405/5-710(1)(b) (West 2016). Thus, a minor who is

found guilty of the Class A misdemeanor of criminal trespass to a motor vehicle, as Jarquan was,

cannot be sentenced to the DJJ. Jarquan’s case poses a dilemma, however, because he committed

the offense before the amendment’s January 1, 2016 effective date but was sentenced after. Does

the amendment preclude the trial court from sentencing him to the DJJ?

¶ 40    In resolving this question, the trial court correctly looked to section 5-720(4) of the Act

(705 ILCS 405/5-720(4) (West 2014)), which governs violations of probation. Section 5-720(4)

states, in relevant part, that if the court finds that a minor has violated a term of probation, the

court may “impose any other sentence that was available under Section 5-710 at the time of the

initial sentence.” 705 ILCS 405/5-720(4) (West 2014). The trial court determined that because

Jarquan admitted to violating his probation, it had authority to impose any sentence it could have

imposed when Jarquan was placed on probation, including DJJ commitment. The trial court

apparently saw no conflict between section 5-720(4) and the newly amended section 5-710. The

majority agrees, concluding that those provisions “are not in conflict and can be read

harmoniously.” The majority also finds “nothing ambiguous in the amendment to section



                                                   14
1-16-1180


710(1)(b).” Supra ¶ 19. The majority opinion, in my view, ignores the legislature’s expressed

intent and abandons settled rules of statutory construction.

¶ 41    As to the issue of ambiguity, the majority asserts that the legislature, in amending section

5-710(1)(b), intended to preclude juveniles from being committed to the DJJ for misdemeanor

offenses committed after January 1, 2016. Nothing in the amended statute expressly states that it

only applies to offenses occurring after January 1, 2016, but the majority contends that if the

legislature intended otherwise, it could have so stated. The majority also asserts that the

legislature could have amended section 5-720(4) to preclude a trial court from sentencing a

minor who violates his probation for an offense committed before January 1, 2016 from being

sentenced to the DJJ, but again, chose not to. Thus, the majority concludes that under the plain

language of section 5-720(4), a minor who violates his or her probation may be subject to any

sentence available at the time of his or her initial sentence, including commitment to the DJJ.

¶ 42    As noted, the legislature did not address whether section 5-710(1)(b) apples only to

offenses that occur after January 1, 2016, or can preclude commitment to the DJJ after the

amendment’s effective date, regardless of when the offense occurred. The amendment’s plain

language, when read in conjunction with section 5-720(4) of the Act, is amenable to more than

one reasonable interpretation and both the State and Jarquan present reasonable, though contrary,

interpretations. Our supreme court has defined a statue as “ambiguous” when “it is capable of

being understood by reasonably well-informed persons in two or more different senses.”

Advincula v. United Blood Services, 176 Ill. 2d 1, 18 (1996). Because the amendment is open to

different plausible interpretations as to its application, it is ambiguous.




                                                  15
1-16-1180


¶ 43    When construing a statute, our fundamental objective is to ascertain and give effect to the

legislature’s intent, best indicated by the plain and ordinary meaning of the statutory language.

People v. Garcia, 241 Ill. 2d 416, 421 (2011). A reviewing court also may consider the

underlying purpose of the statute’s enactment, the evils sought to be remedied, and the

consequences of construing the statute in one manner versus another. Id. “[T]he primacy of

legislative intent is paramount, and all other rules of statutory construction are subordinate to it.”

(Emphasis added.) Id. at 426; see also Boston Sand & Gravel Co. v. United States, 278 U.S. 41,

48 (1928) (plain meaning should be considered “an axiom of experience [rather] than a rule of

law and does not preclude consideration of persuasive evidence if it exists”). As Judge Richard

Posner reminds us, “Legislators cannot foresee and solve in advance all the problems that will

arise in the practical administration of the statutes they enact. The judicial duty of statutory

interpretation is not a duty merely to read; it is a duty to help the legislature achieve the aims that

can reasonably be inferred from the statutory design, and it requires us to pay attention to the

spirit as well as the letter of the statute.” United States v. Markgraf, 736 F.2d 1179, 1188 (7th Cir.

1984) (Posner, J., dissenting).

¶ 44    Although the majority scoffs at considering legislative history, this court has done so

with regularity. In construing statutory language, Illinois courts consider extrinsic aids, including

going directly to the legislative history, to resolve the ambiguity and determine legislative intent.

People v. Whitney, 188 Ill. 2d 91, 97-98 (1999). The legislative history of the amendment

supports a finding that the legislature intended that no juvenile be committed to the DJJ after the

amendment’s effective date.




                                                   16
1-16-1180


¶ 45    During the Senate debate, Senator Kwame Raoul stated that the amendment to section 5-

710(1)(b) is intended to “address the fact that we’re committing *** too many minors to the

Department of Juvenile Corrections, at quite a cost to the State.” 99th Ill. Gen. Assem., Senate

Proceedings, April 22, 2015, at 177 (statements of Senator Raoul). Senator Raoul said that the

amendment “makes certain that we no longer commit juvenile misdemeanants to the Department

of Juvenile Justice.” Id.

¶ 46    During the House debate, Representative Elaine Nekritz echoed Senator Raoul, stating

that “This legislation is designed to right size our population at the Department of Juvenile

Justice and better target our resources ***.” 99th Ill. Gen. Assem., House Proceedings, May 28,

2015, at 41 (statements of Representative Nekritz). She stated that one of the amendment’s main

goals “is to keep those juveniles who have committed misdemeanors out of DJJ.” Id. When

asked by Representative Ron Sandack if the amendment is consistent with the Governor’s goal

of trying to reduce prison populations, Nekrtiz stated, “Very much so.” 99th Ill. Gen. Assem.,

House Proceedings, May 28, 2015, at 42 (statements of Representative Nekritz). She also agreed

that it’s an effort “to keep as many people out of the prison system, if possible” and when asked

about cost savings, stated that it was estimated the legislation would reduce DJJ commitments by

110 per year. 99th Ill. Gen. Assem., House Proceedings, May 28, 2015, at 42-43 (statements of

Representative Nekritz).

¶ 47    These debates show that the legislature intended to reduce the DJJ population, ensure

that juveniles are no longer committed to the DJJ for misdemeanor offenses for crimes that if

committed as an adult would not result in commitment to the Department of Corrections, and

save the state money. In looking to the “evils sought to be remedied, and the purposes to be



                                                 17
1-16-1180


achieved” (Garcia, 241 Ill. 2d at 426), sentencing Jarquan to the DJJ for a misdemeanor after the

effective date of the amendment undermines the amendment’s goals and fails to advance the

legislature’s intent.

¶ 48    The Statute on Statutes (5 ILCS 70/0.01 et seq. (West 2014)) also supports a finding that

the trial court should have followed the amended section 5-710(1)(b) in sentencing Jarquan

rather than the pre-amendment statute. Section 4 of the Statute on Statutes states, in part, “If any

penalty, forfeiture or punishment be mitigated by any provisions of a new law, such provision

may, by the consent of the party affected, be applied to any judgment pronounced after the new

law takes effect.” 5 ILCS 70/4 (West 2014). Under section 4 of the Statute on Statutes,

legislative enactments can constitute a substantive change or a procedural change or, can

mitigate the sentence. People v. Gancarz, 228 Ill. 2d 312, 319, 321-22 (2008). And our supreme

court has held that where a new sentencing law provides for a lesser penalty than the former law,

the defendant is to be sentenced under the new law. People v. Zboralski, 33 Ill. App. 3d 912

(1975) (citing People v. Harvey, 53 Ill. 2d 585 (1973)).

¶ 49    Because I believe that the amendment to section 5-710(1)(b) precludes any minor from

being committed to the DJJ for a misdemeanor after January 1, 2016, I disagree with the

majority’s assertion that the amendment does not conflict with section 5-720(4). A plain reading

of section 5-720(4) suggests that a juvenile who violates probation may receive any other

sentence “available under section 5-710 at the time of the initial sentence,” which in some

instances, like Jarquan’s, would presumably include commitment to the DJJ. Section 5-

710(1)(b), however, prevents a trial court from committing a juvenile to the DJJ for a




                                                 18
1-16-1180


misdemeanor offense any time after January 1, 2016. I would suggest this is the essence of a

conflict.

¶ 50    If statutes conflict, courts have a duty to construe them in a way that gives effect to both,

if such construction is possible. People v. Lucas, 231 Ill. 2d 169, 182 (2008). Generally, when

two statutes are in conflict, the more specific takes precedence over the more general and the one

enacted later should prevail, as a later expression of legislative intent. Village of Chatham v.

County of Sangamon, 216 Ill. 2d 402, 431 (2005). Section 5-710(1)(b) was enacted after section

5-720(4), which was last amended in 1999. This indicates a legislative intent to exclude

commitment to the DJJ for misdemeanors, when the sentence is imposed after January 1, 2016.

Moreover, section 5-710(1)(b) is a specific provision, which prohibits a juvenile from being

committed to the DJJ for a misdemeanor offense, while section 5-720(4) is a general provision,

allowing a court to impose any sentence that would have been permissible when the sentence

was first imposed. Thus, in light of the expressed legislative intent, the more specific language of

the amendment and its recent adoption, section 5-710(1)(b) is an exception to the general

language of section 5-720(4) and prohibits the trial court from committing Jarquan to the DJJ.

¶ 51    Moreover, and perhaps as telling, if the amendment only applies to minors who

committed a misdemeanor after January 1, 2016, then section 5-720(4) conflicts with the plain

language of the amendment to section 5-710(1)(b) and the legislature’s intent. The majority does

not dispute that the legislature amended section 5-710(1)(b) to keep juveniles out of the DJJ for

minor offenses.

¶ 52    I agree with the majority that in determining whether amended section 5-710(1)(b)

applies to Jarquan’s sentence, the analysis in Landgraf v. USI Film Products, 511 U.S. 244



                                                  19
1-16-1180


(1994), is instructive. I also agree that we do not need to go beyond the first step of the Landgraf

analysis, because section 4 of the Statute on Statutes provides direction on the temporal reach of

every statutory amendment. Caveney v. Bower, 207 Ill. 2d 82, 92 (2003). The majority concedes

that because the amendment to section 5-710(1)(b) took effect before Jarquan was sentenced on

the probation violation, section 4 of the Statute on Statutes “would ordinarily permit him to elect

to be sentenced under it.” But the majority then raises an issue not addressed by the parties—an

apparent conflict between section 4 of the Statute on Statutes and section 5-720(4) of the Act.

Applying the rule that the more specific statute should be construed as an exception to the

general one (People ex rel. Madigan v. Burge, 2014 IL 115635, ¶ 31), the majority concludes

that as the more specific, section 5-720(4) is the exception to section 4 of the Statute on Statutes.

Hence, section 5-720(4) requires Jarquan be sentenced under the version of section 5-710(b)(1)

in effect at the time of his sentencing. This extra complication not only belies the majority’s

contention that the amendment is not ambiguous, but also the whole argument is a red herring.

¶ 53   The Statute on Statutes is an extrinsic aid of construction applied only if a statute is

ambiguous; it is not part of section 5-710. Accordingly, the Statute on Statutes itself does not

conflict with provisions of the Juvenile Justice Act. Moreover, by resorting to section 4 of the

Statute on Statutes, the majority has, in essence, acknowledged that the temporal reach of

amended section 5-710(1)(b), when read in conjunction with section 5-720(4) is ambiguous and

cannot be determined by the statute’s plain language, as the majority so contends.

¶ 54   As noted, to resolve the conflict between amended section 5-710(1)(b) and section 5-

720(4), which has created ambiguity about the amendment’s temporal reach, section 4 of the

Statute on Statutes permits Jarquan to elect to be sentenced under the amended statute. This



                                                 20
1-16-1180


interpretation not only complies with settled rules of statutory construction, but above all, it

furthers the intent of the legislature in amending section 5-710(1)(b) to stop the practice of

committing juveniles to the DJJ for minor offenses.

¶ 55    While the majority correctly states that statutes should be interpreted “to give effect to the

true intent of the legislature,” the majority fails to do that very thing. Instead, the majority opts to

ignore the amendment and the legislature’s intent by applying the prior version of section 5-

710(1)(b) to affirm Jarquan’s commitment to the DJJ for a misdemeanor. This conflicts with the

legislature’s intent, as evidenced by the legislative history of amended section 5-710(1)(b),

including making sure that minors are no longer committed to the DJJ for misdemeanor offenses

that would not result in imprisonment if they were adults.

¶ 56    I would reverse Jarquan’s sentence and remand for a new sentencing hearing.




                                                   21